DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 12/20/2021 is acknowledged.  Claims 1-10, 12 and 14-20 are pending.  Claims 8-10 and 16-20 are withdrawn.  Claims 11 and 13 are cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over CN 204842345 to Fagor Ederlan Autoparts Kunshan Co. Ltd. (“Fagor”, and note attached translation) in view of US 2016/0159392 to Hoffman (“Hoffman”).
Regarding claim 1, Fagor teaches an aggregate-removal method (abstract) comprising: placing an article in a tank of fluid comprising a solvent (abstract, water) ; and treating the article with ultrasonic sound waves that create a cavitation effect in the solvent.
Fagor discloses the article being a steering knuckle and describe it as a strength member in a vehicle steering axle (translation, first page, paragraph beginning “Knuckle (SteeringKnuckle)”, but does not explicitly teach the article being metallic.  Further, Fagor discloses that the ultrasonic cavitation dislodges aggregate not effectively removed by traditional means (translation, second page, paragraph beginning “Utilize ultrasonic wave cavitation”) but does not explicitly teach the method wherein the cavitation treatment is to dislodge a piece of aggregate lodged in a feature of the article.  Metallic steering knuckles with features were well known in the art (see, e.g., Hoffman at abstract, paragraph [00004] and Fig. 1) and, when faced with the need for cleaning a metallic steering knuckle with features, 
Fagor discloses heating the metallic article in a first tank and transferring the article to a second tank with the solvent (water, translation, third page, first paragraph, note ref. 1 and 2) which reads on wherein the metallic article is heated prior to the placing the metallic article in the tank of fluid (the second tank).  
Further, if considering Fagor ref. 1 to be the claimed “tank”, it would have been obvious to the skilled artisan to heat the metallic article prior to placing it into the tank since selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  MPEP 2144.04(IV)(C).
Regarding claim 2, Fagor discloses a method wherein the ultrasonic sound waves have a frequency more than or equal to 20khz (translation, second page, paragraph beginning “The tranmitting frequency”).  When the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05.
Regarding claim 3, Fagor discloses a method wherein the treating the metallic article with ultrasonic sound waves comprises generating the ultrasonic sound waves with a transducer (Fig. 1, ref. 11 - 13, translation, second page, paragraph beginning “Consult Fig. 1”).
Regarding claim 4, Fagor discloses a method wherein the generating ultrasonic sound waves with the transducer comprises generating a single frequency of ultrasonic sound waves (translation, 
Regarding claim 12, Fagor discloses a method wherein the fluid comprises water (translation, second page, first paragraph).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over CN 204842345 to Fagor Ederlan Autoparts Kunshan Co. Ltd. (“Fagor”, and note attached translation) in view of US 2016/0159392 to Hoffman (“Hoffman”) and in further view of US 2008/0129146 to Puskas (“Puskas”).
Regarding claim 5, Fagor and Hoffman discloses a method wherein the ultrasonic sound waves have a frequency more than or equal to 20khz (Fagor, translation, second page, paragraph beginning “The tranmitting frequency”).  When the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05.  Fagor and Hoffman do not explicitly teach a method wherein the generating ultrasonic sound waves with the transducer comprises generating a sweep of sound waves.  Puskas teaches a method of cleaning (abstract) and discloses sweeping ultrasonic waves (paragraph [0056], [0083], [0395] and [0576]), which is disclosed as advantageously enhances cleaning of odd shaped articles (paragraph [0027]).  When faced with the problem of cleaning an odd shaped steering knuckle (as shown by, e.g., Hoffman, Fig. 1), the skilled artisan would have found it obvious to modify the Fagor/Hoffman method wherein the generating ultrasonic sound waves with the transducer comprises generating a sweep of sound waves, with a reasonable expectation of success, in order to enhance cleaning of the steering knuckle.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over CN 204842345 to Fagor Ederlan Autoparts Kunshan Co. Ltd. (“Fagor”, and note attached translation) in view of US 2016/0159392 to Hoffman (“Hoffman”) and in further view of US 6,019,852 to Pedziwiatr et al. (“Pedziwiatr”).
Regarding claim 6, Fagor and Hoffman do not explicitly teach the method wherein the generating ultrasonic sound waves with the transducer comprises generating multiple frequencies simultaneously.  Pedziwiatr teaches a method of cleaning (abstract) and discloses that generating multiple frequencies simultaneously advantageously provides effective and efficient cleaning, saving time and energy (col. 2, lines 19-39).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Fagor/Hoffman method in view of Pedziwiatr wherein the generating ultrasonic sound waves with the transducer comprises generating multiple frequencies simultaneously, with a reasonable expectation of success, in order to enhance the effectiveness and efficiency of the cleaning, saving time and energy.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over CN 204842345 to Fagor Ederlan Autoparts Kunshan Co. Ltd. (“Fagor”, and note attached translation) in view of US 2016/0159392 to Hoffman (“Hoffman”) and in further view of US 6,361,610 to  et al. (“Scotto”).
Regarding claim 7, Fagor and Hoffman do not explicitly teach the method wherein the treating the metallic article with ultrasonic sound waves comprises generating sound waves with a frequency generally in the range of the natural frequency of the metallic article.  Scotto teaches a method for cleaning (abstract) including  generating sound waves with a frequency generally in the range of the natural frequency of the metallic article (col. 3, lines 7-17), which is disclosed as providing excellent results (col. 3, lines 7-17).  The skilled artisan would have found it obvious to modify the Fagor/Hoffman method in view of Scotto wherein the treating the metallic article with ultrasonic sound waves comprises generating sound waves with a frequency generally in the range of the natural frequency of .

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over CN 204842345 to Fagor Ederlan Autoparts Kunshan Co. Ltd. (“Fagor”, and note attached translation) in view of US 2016/0159392 to Hoffman (“Hoffman”) and in further view of US 20150000701 to Tevely et al. (“Tevely”).
Regarding claim 14, Fagor and Hoffman do not explicitly teach: the method removing the metallic article from the tank of fluid; inspecting the metallic article to determine if the piece of aggregate has been removed by the treating; and responsive to a determination that the piece of aggregate has not been removed by the treating, repeating the treating step. However, it was known to remove and inspect an article following ultrasonic cleaning and to repeat the cleaning if needed (see, e.g., Tevely at, inter alia, para [0033]) and the skilled artisan would have found it obvious to modify the Fagor/Hoffman method as was known wherein it includes removing the metallic article from the tank of fluid; inspecting the metallic article to determine if the piece of aggregate has been removed by the treating; and responsive to a determination that the piece of aggregate has not been removed by the treating, repeating the treating step, with a reasonable expectation of success, in order to ensure cleaning.
Regarding claim 15, Fagor, Hoffman and Tevely disclose that different frequencies can be achieve different results (Tevely, paragraph [0034]), but does not explicitly teach wherein the repeating the treating step comprises treating the metallic article with sound waves having a different frequency than the original treating step. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Fagor/Hoffman/Tevely method wherein the repeating the treating step comprises treating the metallic article with sound waves having a .

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., heating the metallic article prior to being placed in the first rinse bath 1 that creates the cavitation effect in the cleaning fluid) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claim 1 recitation is “prior to the placing step, the metallic article is heated”, wherein the placing step is “placing a metallic article in a tank of fluid comprising a solvent, a piece of aggregate being lodged in a feature of the metallic article”.  The cavitation feature of applicant’s argument is not in the placing step, but in the treating step.  
Presumably, applicant intends the placing step to occur before the treating step.  However, the claim does not require that order, and the Office is not to read that order into the claims from the specification.  Note MPEP 2111.01(II), which states “It is improper to import claim limitations from the specification … Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, 
Applicant may consider amending such that the placing step must occur before the treating step, but is reminded that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  MPEP 2144.04(IV)(C).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715.  The examiner can normally be reached on M-F: 10 am - 7 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714